Stephens, P. J.
This court, in affirming a judgment of the superior court in which that court affirmed the award of the Industrial Board awarding compensation under the workmen’s compensation act, having held that “a member of a copartnership, who by a separate agreement is hired to perform the duties of a foreman, which are not incumbent upon him as a member of the partnership, and for which he receives weekly wages from the firm, and the wages are separate and apart from his share of the partnership profits as a member thereof, occupies, in the performance of such services, the status of an employee of the partnership” (58 Ga. App. 755, 199 S. E. 846), and the Supreme Court having on certiorari reversed this judgment of the Court of Appeals and held that “a partner is not an employee of the partnership, within the terms of the workmen’s compensation act, although at the time of the injury he is performing special services under a contract with his other partner, separate and independent from the articles of partnership, and is being paid compensation therefor in addition to his share in the profits of the enterprise,” and that the Court of Appeals erred in holding to the contrary (188 Ga. 105, 3 S. E. 2d, 80), the said judgment of affirmance rendered by the Court of Appeals is by order of court vacated, and in compliance with the *180judgment of the Supreme Court and the ruling of that court it is now held that such partner is not an employee of the partnership, entitled to compensation under the workmen’s compensation act; and the judgment of the superior court affirming the award of compensation made by the Industrial Board is hereby

Reversed.


Sutton and Felton, JJ., concur.